KNIGHT, J.
The defendant, Erie Pearson, was charged by information with the crime of assault with intent to commit murder. Upon trial before a jury he was found guilty as charged, and was sentenced to imprisonment in the state prison. He took an appeal from the judgment of conviction, and the transcript was filed herein on January 3, 1939; but no brief has been filed by or on behalf of the defendant, and the attorney-general now moves, on that ground, for the dismissal of the appeal or the affirmance of the judgment.
It appears from a letter written by the attorney who conducted the defense before the trial court that he withdrew from the case about the time the transcript was completed; that he so notified the defendant, and that the defendant stated he would obtain other counsel to prepare the brief. The appeal was regularly placed on the term calendar for hearing for the months of March and April, but on neither of those occasions was any appearance made on behalf of the defendant, nor, as stated, has any brief ever been filed. We conclude, therefore, that the appeal has been abandoned. We have nevertheless examined the record, and are satisfied that the defendant was fairly tried and that the evidence is amply sufficient to sustain the judgment of conviction.
The judgment is therefore affirmed.
Tyler, P. J., and Ward, J., concurred.